Citation Nr: 1047360	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO. 08-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of a 30 percent rating for service-
connected left knee disability, currently reduced to a rating of 
10 percent effective from April 1, 2008.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. In that decision, the RO reduced the 
Veteran's rating for left knee disability from 30 percent to 10 
percent, effective from April 1, 2008. The Veteran seeks 
restoration of the 30 percent rating.

The Veteran provided testimony at a January 2010 hearing before 
the undersigned Veterans Law Judge. A transcript of the hearing 
is associated with the claims file.

This case was the subject of a Board remand dated in April 2010. 

Of record is a July 2008 Social Security Administration (SSA) 
disability determination that indicates that the Veteran was 
found totally disabled. The primary disabilities found by SSA to 
have resulted in the Veteran's unemployability are service-
connected back and orthopedic disabilities. Accordingly, the 
record gives rise to the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU). This issue is raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ). Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ 
for appropriate action. 


FINDINGS OF FACT

1. A 30 percent rating for left knee disability was in effect 
from August 14, 1997, to March 31, 2008, a period of greater than 
five years.

2. The May 2007 and June 2008 VA examinations of the left knee 
upon which the current rating reduction to 10 percent is based 
were less complete than the February 2001 VA examination upon 
which the rating of 30 percent for left knee disability was 
established.  

  

CONCLUSION OF LAW

The criteria for restoration of a 30 percent disability rating 
for service-connected left knee disability are met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2 
(2010); Brown v. Brown, 5 Vet. App. 413 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks restoration of a 30 percent rating for service-
connected left knee disability, which the RO has reduced to a 10 
percent rating effective from April 1, 2008. A 30 percent rating 
for left knee disability was in effect from August 14, 1997, to 
March 31, 2008, a period of greater than five years. The Board 
will find that the May 2007 and June 2008 VA examinations upon 
which the current rating reduction to 10 percent is based were 
less complete than the February 2001 VA examination results upon 
which the rating of 30 percent for left knee disability was 
established. Accordingly, after consideration of the facts of 
this case as applied to the pertinent laws and regulations, the 
Board will grant restoration of a 30 percent disability rating 
for service-connected left knee disability. See 38 C.F.R. 
§ 3.344; Brown v. Brown, 5 Vet. App. 413 (1993).

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) 
(Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction; the Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits. First, VA has a duty to 
notify the Veteran of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c). As discussed in detail below, sufficient evidence is 
of record to grant the Veteran's appeal for restoration of a 30 
percent rating for left knee disability. Therefore, no further 
notice or development is needed with respect to this matter.


Merits of the Claim

The issue before the Board is whether restoration of a 30 percent 
rating for service-connected left knee disability is warranted. 
The RO has reduced the prior 30 percent rating, effective from 
August 1997, to a 10 percent rating effective from April 2008. 

As an initial matter, the Board notes that the procedural 
requirements regarding proper notification of the proposed rating 
reduction from 30 percent to 10 percent for left knee disability, 
as set forth at 38 C.F.R. § 3.105(e), were satisfied by a letter 
sent to the appellant in June 2007. This correspondence referred 
to an accompanying June 2007 rating decision that detailed all 
material facts and reasoning behind the proposal. Moreover, the 
letter apprised the appellant that he had 60 days to submit 
additional evidence demonstrating that his current disability 
evaluation should be maintained. 

The 30 percent rating for the Veteran's left knee disability was 
in effect from August 1997 to March 2008, which is a period of 
greater than five years. As a result, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) regarding stabilization of disability 
evaluations are specifically applicable in this appeal. See 38 
C.F.R. § 3.344(c). 38 C.F.R. § 3.344 requires that the RO and the 
Board ensure that a rating reduction be based on an examination 
that is as complete as the examinations that formed the basis for 
the original rating and that the condition not be likely to 
return to its previous level. 38 C.F.R. § 3.344(a), (b), (c); 
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). A reduction may 
be accomplished when the rating agency determines that there has 
been material improvement in the Veteran's condition, and, if so, 
that the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions of 
life. 38 C.F.R. § 3.344(a)-(c). 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that several general regulations are 
applicable to all rating reduction cases, without regard for how 
long a particular rating has been in effect. The Court has stated 
that certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based upon 
a review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 
4.1, 4.2, 4.13) (1993). A rating reduction requires an inquiry as 
to "whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations."  Brown, 5 Vet. App. 
at 421. Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement reflects an improvement under 
the ordinary conditions of life and work. Id.

The Board finds that the May 2007 and June 2008 VA examinations 
upon which the current rating reduction is based were less 
complete than the February 2001 VA examination upon which the 
rating of 30 percent for left knee disability was established. 
The February 2001 examiner noted that there was crepitus of the 
left knee, noted the degrees at which pain on flexion and 
extension was present, tested for and found pain on lateral 
displacement of the patella (relating directly to the etiology of 
the left knee disability for which the Veteran is service-
connected), noted when the most recent incident of dislocation of 
the patella occurred, conducted heel and toe walking tests and 
noted a resulting moderately antalgic gait on the left, and 
tested the Veteran's ability to squat on the knee, which was 
limited. It is also evident from the examination report that the 
February 2001 examiner either had access to the claims file or 
the Veteran's VA treatment and examination records, as records of 
prior treatment, examination, and radiographic imaging were 
discussed, and further that his review of these materials guided 
his examination and opinions. 

In contrast, the examiner who conducted the May 2007 and June 
2008 VA examinations did not have the Veteran's claims file, did 
not discuss or otherwise indicate review of records of VA 
treatment, did not perform heel or toe walking tests, did not 
examine for the Veteran's ability to squat, and did not test 
whether the Veteran had pain on displacement of the patella.  In 
these respects, the May 2007 and June 2008 examinations were 
substantially and materially less complete than the February 2001 
VA examination.

Because the May 2007 and June 2008 VA examinations upon which the 
rating reduction to 10 percent has been established and 
maintained were less full and complete than the February 2001 VA 
examination upon which the assignment of a 30 percent rating was 
based, restoration of a rating of 30 percent for left knee 
disability is warranted. See 38 C.F.R. § 3.344(a)-(c).


ORDER

Restoration of a 30 percent rating for left knee disability is 
granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


